United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-360
Issued: September 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2009 appellant, through her attorney, filed a timely appeal from an
August 14, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a four percent right arm permanent
impairment and a three percent left arm impairment.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 In a February 2, 2007 decision, the
Board set aside a March 3, 2006 Office decision and remanded the case for further development
regarding a schedule award for the upper extremities, finding that the medical evidence of record

1

Docket No. 06-1962 (issued February 2, 2007).

was insufficient to resolve the issue. The history of the case is contained in the Board’s prior
decision and is incorporated herein by reference.2
The Office referred appellant, medical records and a statement of accepted facts to
Dr. Kevin Handley, an orthopedic surgeon, for a second opinion examination. In a report dated
April 4, 2007, Dr. Handley provided a history and results on examination. He stated that “a
reasonable practitioner of orthopedic surgery would be hard pressed to suggest that there is any
residual impairment in the upper extremities related to a cervical strain and scalp contusion that
occurred February 3, 1986.” Dr. Handley noted that appellant had mild shoulder range of motion
limitation, but found it was not related to the employment injury. He opined that appellant had
no employment-related permanent impairment.
By decision dated May 10, 2007, the Office found appellant was not entitled to an
increased schedule award.
Appellant requested a hearing before an Office hearing
representative. By decision dated August 1, 2007, an Office hearing representative found a
conflict in the medical evidence existed. The hearing representative found that Dr. Handley did
not provide a thorough report of physical examination and offered “no greater clarity” than the
reports of appellant’s physician or the Office medical adviser, which the Board had previously
found to be of little probative value. According to the hearing representative, this resulted in a
conflict in the medical evidence.
Appellant was referred for a referee examination by Dr. Menachem Meller, a Boardcertified orthopedic surgeon. In a report dated December 6, 2007, Dr. Meller provided a history
and results on examination. He noted subjective complaints of pain with “no verifiable
orthopedic findings. He does have numerous signs of inappropriate illness behavior,
nonanatomic complaints, nonphysiologic findings.” Dr. Meller noted shoulder range of motion
limitation, indicating that it was not related to a scalp laceration or soft tissue neck injury. In
response to a question as to whether appellant had more than a seven percent permanent
impairment to the arms, he stated it was “not likely to within a reasonable degree of medical
certainty. Considering the inconsistency, I am likewise unwilling to add any additional
impairment as clearly it is not based on objective data.”
In a report dated January 23, 2008, an Office medical adviser reiterated his opinion that
appellant had a four percent right arm impairment and a three percent left arm impairment. By
decision dated February 7, 2008, the Office found appellant was not entitled to an increased
schedule award.
Appellant again requested a hearing before an Office hearing representative, which was
held on June 24, 2008. By decision dated August 11, 2008, the hearing representative remanded
the case for further development. The hearing representative found that Dr. Meller did not
identify the actual degree of permanent impairment.

2

The accepted conditions in this case are a scalp contusion and cervical strain resulting from a February 3, 1986
employment injury. In its February 2, 2007 decision, the Board found the reports from attending osteopath
Dr. Nicholas Diamond and the Office medical adviser were of little probative value.

2

The Office requested a supplemental report from Dr. Meller. In a report dated
December 9, 2008, Dr. Meller stated that the original question posed was whether appellant had
more than a total seven percent impairment and he had answered no. He further stated, “In my
opinion, there were behavioral confounders present which precluded an assignation of any
impairment which can be apportioned to the injury described.” Dr. Meller noted that the
American Medical Association, Guides to the Evaluation of Permanent Impairment indicates a
physician should consider such factors. He concluded, “Under these circumstances, it is my
opinion that he has a zero percent impairment as a result of the accident described, at least as of
the date of the evaluation performed. I was unable to attribute any of his current complaints and
visible findings to the accident described and as such there is zero percent impairment attributed
to his work injury.”
By decision dated January 22, 2009, the Office determined that appellant was not entitled
to more than the combined seven percent permanent impairment previously awarded. In a
decision dated August 14, 2009, an Office hearing representative affirmed the January 22, 2009
decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.3 It is well established that the permanent impairment must be causally related to an
accepted employment injury.4 Neither the Act nor the regulations specify the manner in which
the percentage of impairment for a schedule award shall be determined. For consistent results
and to ensure equal justice for all claimants the Office has adopted the A.M.A., Guides as the
uniform standard applicable to all claimants.5
ANALYSIS
In this case the Office had declared a conflict in the medical evidence under 5 U.S.C.
§ 8123(a). It is evident, however, that there was no conflict in the medical evidence requiring a
referee examination. The deficiencies in the reports of Dr. Diamond appellant’s attending
physician and the Office medical adviser were discussed in the Board’s prior decision. Neither
physician provided a rationalized medical opinion on the issue presented. As to the second
opinion report of Dr. Handley, the Office hearing representative noted its deficiencies in the
August 1, 2007 Office decision, noting the lack of physical findings or rationalized medical

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

Rosa Whitfield Swain, 38 ECAB 368 (1987).

5

A. George Lampo, 45 ECAB 441 (1994).

3

opinion. When medical reports are of diminished probative value, there is no conflict in the
medical evidence warranting referral to a referee physician.6
The referral to Dr. Meller was as a second opinion physician and his report may
constitute the weight of the evidence.7 In this case the Board finds that it does represent the
weight of the medical evidence. Dr. Meller opined that appellant had no employment-related
permanent impairment and he explained his opinion. The Board notes that the accepted
conditions are of the scalp and cervical spine, a shoulder condition has not been accepted as
causally related to the February 3, 2006 employment injury. Dr. Meller noted a shoulder
impairment, but indicated it was not causally related to the employment injury. He also noted a
lack of other objective findings, as well as inappropriate illness behavior. Dr. Meller provided a
rationalized medical opinion on the issue presented, based on an accurate factual and medical
background.
On appeal appellant argues that Dr. Meller disregarded his own physical examination
findings, such as shoulder range of motion and grip strength. But Dr. Meller explained his
examination findings. As noted, he indicated that shoulder limitation was not employment
related. With respect to grip strength, he felt appellant was not providing maximum effort and
the results were not valid. For the above reasons, the Board finds Dr. Meller did provide a
rationalized medical opinion and his report represents the weight of the medical evidence.
CONCLUSION
The Board finds that appellant has not established more than a four percent right arm and
three percent left arm permanent impairment.

6

See Mary L. Henninger, 52 ECAB 408 (2001).

7

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 14, 2009 is affirmed.
Issued: September 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

